—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 14, 1995 (People v Simmons, 212 AD2d 642), affirming a judgment of the Supreme Court, Kings County, rendered July 30, 1991.
*409Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., S. Miller, Santucci and Sullivan, JJ., concur.